Order, Supreme Court, New York County, entered April 10, 1975, which granted defendant’s motion to suppress evidence seized and inculpatory statements made after the arrest, unanimously reversed, on the law, and the motion to suppress denied. Two police officers in uniform were on the roof of a five-story building in a high crime area. One of them, who had narcotics experience, used a pair of binoculars to watch the defendant in the street and saw him within a period of one-half hour pass glassine envelopes to three different people and receive United States currency in exchange. While the companion officer did not have binoculars and did not witness any of the transactions, he was given a concurrent report of the transactions as they occurred in the street. A backup team was advised to make an arrest and 29 glassine envelopes with heroin were retrieved from the defendant’s pocket. We find that there was probable cause for the arrest, the hearing court having credited the police officers’ testimony of what occurred. (People v Valentine, 17 NY2d 128.) The case of People v Corrado (22 NY2d 898), cited by the hearing court to the effect that mere suspicion is insufficient, is distinguishable. There only one transaction was involved, and the officers observed teenagers passing opaque manila envelopes with no currency being exchanged, and the situation was consistent with the possible normal activities of teenagers. The inculpatory statements having been suppressed because they were tainted by the alleged illegal arrest, the suppression as to those statements should also be denied. Concur—Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.